Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 July 2021 has been entered. 

Terminal Disclaimer
The terminal disclaimer filed on 19 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10575235 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
Applicant has claimed the benefit of earlier-filed application, 14/735279; however, upon reviewing the claims of the instant application, none appear in the originally filed application, 14/735279. 
Applicant should therefore, correct the filing receipt to reflect that the instant application is a continuation and not a divisional of 14/735279.

Response to Amendment
The amendment filed on 14 July 2021, has been entered and fully considered. Claims 1-20 are pending, of which no claims are new. The amendment is fully supported by the specification.

Response to Arguments
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive. Applicant argues that the newly added limitations are not disclosed by Stamoulis or Buddhikot. However, these limitations are disclosed by Stamoulis as outlined in the rejection below. Stamoulis discloses storing transmission point data, including performance parameters and threshold data, and using these types of data for resource partitioning and then tracking performance data based on the updated resources and reallocating or updating the updated resources based on the performance data (see for example, paragraphs 0056-0059, Fig. 12, para 0120, 0121).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2010/0029282 A1 to STAMOULIS et al. (hereinafter, “Stamoulis”) in view of US 2006/0083205 A1 to BUDDHIKOT et al. (hereinafter, “Buddhikot").
Regarding Claim 1, Stamoulis discloses A method comprising: receiving, by network equipment comprising a processor, relay transmission point data related to a network condition associated with a first relay transmission point device of relay transmission point devices (Fig. 1 104; Fig 2; Fig 3; para 0057 -- network performance data; para 0067 -- collected data from repeaters or relays, access points, etc.); 
receiving, by the network equipment, user equipment data related to a user equipment (para 0055 -- performance metric data from access terminal experienced at the terminal); 
(para 0057, 0058, 0059 -- data from various sources aggregated; para 0073); 
in response to a policy data condition associated with an access load of a second relay transmission point device being determined to have been satisfied, excluding, by the network equipment, the second relay transmission point device from a route optimization procedure (para 0059 -- threshold performance levels, can modify resource assignments if AP is below acceptable threshold level; para 0067, 0081 -- one of the network parameters monitored is current loading of AP; paragraph 0114 --  can optimize utility model periodically or in response to an event to achieve a certain access point loading),
and updating, by the network equipment, the updated data of the data structure to reflect the policy data condition being determined to have been satisfied (para 0056 -- performance data can be shared between different transmission points; para 0057 -- dynamic partitioning based on current performance data; para 0059 -- aggregated data can be compared to threshold performance levels; see also Fig. 12, para 0120, 0121);
selecting, by the network equipment, the first relay transmission point device based on the updated data (para 0079 -- can select resource partitioning for a particular access point or for a set of access points; para 0130 -- can select relays/repeaters); and 
sending, by the network equipment, backhaul partitioning guidance data to the first relay transmission point device to cause the first relay transmission point device to partition a network resource (para 0064, 0068 -- resource modification based on data, can be pushed to access points; para 0066 -- can update resource partitioning for distributed optimization; para 0067).  
Although Stamoulis does not specifically disclose and service provider policy data related to a service provider identity, these limitations are considered obvious over the rationales found in Buddhikot. In particular, Buddhikot discloses wherein the updated data comprises policy data associated with a service provider identity (para 0060 -- specific policies for each service provider).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the updated method of Stamoulis to include the policy data of Buddhikot, in order to distinguish between multiple radio . Such limitations allow the appropriate resources to be allocated per provider (Buddhikot, para 0060).
Regarding Claim 2, Stamoulis and Buddhikot disclose the method of claim 1. Buddhikot further discloses wherein the updated data comprises policy data associated with the service provider identity (para 0060 -- specific policies for each service provider).  
Regarding Claim 3, Stamoulis and Buddhikot disclose the method of claim 2. Buddhikot further discloses wherein the first relay transmission point device comprises a scheduler associated with receiving and transmitting data to and from the first relay transmission point device (para 0085 -- relays 1330 may employ new advanced antennas, dynamic spectrum allocation, and scheduling to improve relay throughput).
Regarding Claim 4, Stamoulis discloses the method of claim 1. Stamoulis further discloses further comprising: selecting, by the network equipment, the first relay transmission point device in response to the updating the data structure (para 0079 -- can select resource partitioning for a particular access point or for a set of access points; para 0093 -- can select class of access points (i.e. relay)).  
Regarding Claim 8, Stamoulis discloses A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (para 0057): 
receiving relay transmission point data related to a network condition associated with relay transmission point devices that are part of a network (Fig. 1 104; Fig 2; Fig 3; para 0057 -- network performance data; para 0067 -- collected data from repeaters or relays, access points, etc.); 
receiving device data related to a user equipment (para 0055 -- performance metric data from access terminal experienced at the terminal); 
based on the relay transmission point data, and the mobile device data, updating a data structure, resulting in updated data (para 0057, 0058, 0059 -- data from various sources aggregated; para 0073); 
in response to a policy data condition being determined to have been satisfied, precluding a first relay transmission point device of the relay transmission point devices from participating in a route optimization procedure (para 0059 -- threshold performance levels, can modify resource assignments if AP is below acceptable threshold level; para 0067, 0081 -- one of the network parameters monitored is current loading of AP; paragraph 0114 -- can optimize utility model periodically or in response to an event to achieve a certain access point loading);
and modifying the data structure to reflect that the policy data condition has been satisfied (para 0056 -- performance data can be shared between different transmission points; para 0057 -- dynamic partitioning based on current performance data; para 0059 -- aggregated data can be compared to threshold performance levels; see also Fig. 12, para 0120, 0121);
selecting a second relay transmission point device from the relay transmission point devices based on the updated data (para 0079 -- can select resource partitioning for a particular access point or for a set of access points; para 0093 -- can select class of access points (i.e. relay)); and
sending backhaul partitioning guidance data to the second relay transmission point device to facilitate partitioning a network resource of the wireless network (para 0064, 0068 -- resource modification based on data, can be pushed to access points; para 0066 -- can update resource partitioning for distributed optimization; para 0067).  
Although Stamoulis does not specifically disclose receiving service provider policy data related to a service provider identity; based on the relay transmission point data, the mobile device data, and the service provider policy data, updating a data structure, these limitations are considered obvious over the rationales found in Buddhikot. In particular, Buddhikot discloses wherein the updated data comprises policy data associated with a service provider identity (para 0060 -- specific policies for each service provider).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the updated method of Stamoulis to include the policy data of Buddhikot, in order to distinguish between multiple radio access network providers in a region. Such limitations allow the appropriate resources to be allocated per provider (Buddhikot, para 0060).
Regarding Claim 9, Stamoulis and Buddhikot disclose the system of claim 8. Stamoulis further discloses wherein the selecting comprises selecting the second relay transmission point device in response to a determination that a failure condition has been satisfied (para 0082).  
Regarding Claim 10, Stamoulis and Buddhikot disclose the system of claim 8. Stamoulis further discloses wherein the relay transmission point data comprises bandwidth data related to the relay transmission point devices (para 0005).  
Regarding Claim 11, Stamoulis and Buddhikot disclose the system of claim 8. Stamoulis further discloses wherein the condition is related to the network resource of the transmission point devices (para 0058 -- aggregated data stored in database; para 0065 -- data stored can be updated; para 0073; para 0081 -- loading information at access point; para 0114 -- network utility model updating based on loading information, modifies resource assignments based on loading).  
Regarding Claim 12, Stamoulis and Buddhikot disclose the system of claim 11. Stamoulis further discloses wherein the network resource comprises a radio resource associated with the transmission point devices (para 0076).  
Regarding Claim 13, Stamoulis and Buddhikot disclose the system of claim 11. Stamoulis further discloses wherein the network resource comprises an output power associated with the transmission point devices (para 0049).  
Regarding Claim 14, Stamoulis and Buddhikot disclose the system of claim 8. Stamoulis further discloses wherein selecting the second relay transmission point device is based on traffic pattern data associated with the user equipment and the relay transmission point devices (para 0076 -- traffic loading).  
Claim 15 is rejected for the same reasons as claims 1 and 8, because it includes similar limitations.
Stamoulis also discloses based on a threshold value associated with an access load of a second relay transmission point device being determined to have been satisfied, restricting the second relay transmission point device from receiving network resource partitioning data for use in partitioning the network resource (para 0059 -- if performance data is below threshold level, can transmit modifications to access point; para 0093 -- can allocate based on access point classification (i.e. will logically exclude access points that do not match the classification criteria); paragraph 0114 --  can optimize utility model periodically or in response to an event to achieve a certain access point loading). 
Regarding Claim 17, Stamoulis and Buddhikot disclose the non-transitory machine readable medium of claim 15. Stamoulis further discloses wherein the operations further comprise: receiving resource availability data related to a resource associated with the relay transmission point device (para 0066).  
Regarding Claim 18, Stamoulis and Buddhikot disclose the non-transitory machine readable medium of claim 17. Stamoulis further discloses. wherein the resource availability data comprises backhaul link load data associated with the relay transmission point device (para 0058 -- aggregated data stored in database; para 0065 -- data stored can be updated; para 0073; para 0081 -- loading information at access point; para 0114 -- network utility model updating based on loading information, modifies resource assignments based on loading).  
Regarding Claim 19, Stamoulis and Buddhikot disclose the non-transitory machine readable medium of claim 17. Stamoulis further discloses wherein the resource availability data comprises bandwidth data associated with the relay transmission point devices (para 0005).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamoulis in view of Buddhikot, and further in view of US 2010/0260146 A1 to LU (hereinafter, “Lu”).
Regarding Claim 5, Stamoulis and Buddhikot disclose the method of claim 4, but neither specifically discloses wherein the selecting comprises selecting a backhaul route based on a distance between the user equipment and the first relay transmission point device. However, these limitations are considered obvious over the rationales found in Lu.
In particular, Lu discloses wherein the selecting comprises selecting a backhaul route based on a distance between the mobile device and the relay transmission point device (para 0079 -- can chooses route based on hop count).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stamoulis and Buddhikot to include selecting a backhaul route based on distance between two devices, because such limitations are notoriously well known in the art, and because such limitations allow packets to be accurately routed according to the most efficient path (Lu, para 0011). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamoulis in view of Buddhikot, and further in view of US 2008/0090575 A1 to BARAK et al. (hereinafter, “Barak”).
Regarding Claim 6, Stamoulis and Buddhikot disclose the method of claim 4, but do not specifically disclose wherein the selecting comprises selecting a backhaul route based on a user equipment identity of the user equipment. Barak discloses wherein the selecting comprises selecting a backhaul route based on a mobile device identity (para 0084 -- builds routing table that defines mobile station connection ID to route packets).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stamoulis and Buddhikot to include selecting a backhaul route based on mobile device identity, because such limitations are notoriously well known in the art, and because such limitations allow packets to be accurately routed to the correct mobile device (Barak, para 0084). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamoulis in view of Buddhikot, and further in view of US 2009/0190522 A1 to HORN et al. (hereinafter, “Horn”).
Regarding Claim 7, Stamoulis and Buddhikot disclose the method of claim 4, but do not specifically disclose wherein the selecting comprises selecting a backhaul route based on an identity of the first relay transmission point device. However, these limitations are considered obvious over Stamoulis and Buddhikot.
In particular, Horn discloses wherein the selecting comprises selecting a backhaul route based on an identity of the relay transmission point device (para 0061 -- using table including relay identifier information to route messages).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stamoulis and Buddhikot to include selecting a backhaul route based on relay point identity, because such limitations are notoriously well known in the art, and because such limitations allow packets to be accurately routed to the correct access point devices (Horn, para 0011). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamoulis in view of Buddhikot, and further in view of US 2008/0084855 A1 to RAHMAN. 
Regarding Claim 16, Stamoulis and Buddhikot disclose the non-transitory machine readable medium of claim 15, but do not specifically disclose wherein the operations further comprise: receiving an indication that the relay 
In particular, Rahman discloses receiving an indication that the relay transmission point device has accepted the instruction (para 0011, 0093).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stamoulis and Buddhikot to include an acknowledgement because such limitations are notoriously well known in the art and commonly used to ensure that a point has properly updated and is communicating according to the most recently provided parameters (Rahman, para 0010, 0011, 0093). Such limitations prevent inefficiencies by ensuring that communication points are communicating as expected/directed.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamoulis in view of Buddhikot, and further in view of US 2014/0206368 A1 to MALTSEV et al. (hereinafter, “Maltsev”).
Regarding Claim 20, Stamoulis and Buddhikot disclose the non-transitory machine readable medium of claim 15, but do not specifically disclose wherein the operations further comprise: selecting a third relay transmission point device, of the relay transmission point devices, to generate path data representing a transmission routing path. However, these limitations are considered obvious over Maltsev. 
In particular, Maltsev discloses selecting a second relay transmission point device, of the relay transmission point devices, to generate path data representing a transmission routing path comprising at least the first relay transmission point device and the second transmission point device (Figs 2, 3, and 6 -- depicting routing paths, backhaul map; para 0086, 0087).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Stamoulis and Buddhikot to include a route, because such limitations are notoriously well known and commonly used to provide alternate or more efficient communication routes (para 0108, 0109). Such limitations help provide paths in case there are any issues with the current path and provide “redundancy, for example, to enable maintaining backhaul connectivity, e.g., if one or more of the backhaul links are blocked, lost or disrupted” (para 0088).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA NAVAR/              Primary Examiner, Art Unit 2643